EXHIBIT 10(a)

Constellation Energy Group, Inc.

Deferred Compensation Plan

For Non-Employee Directors

1.                                       Objective.  The objective of this Plan
is to offer a portion of the Compensation of non-employee Directors of
Constellation Energy Group in the form of Stock Units, thereby promoting a
greater identity of interest between Constellation Energy Group’s non-employee
Directors and its stockholders, and to enable such Directors to defer receipt of
their Compensation that is payable in cash.

2.                                       Definitions.  As used herein, the
following terms will have the meaning specified below:

“Annual Retainer” means the amount payable by Constellation Energy Group to a
Director as annual compensation for performance of services as a Director, and
includes Committee Chair retainers.  All other amounts (including without
limitation Board/committee meeting fees, and expense reimbursements) shall be
excluded in calculating the amount of the Annual Retainer.

“Board” means the Board of Directors of Constellation Energy Group.

“Cash Account” means an account by that name established pursuant to Section 7. 
The maintenance of Cash Accounts is for bookkeeping purposes only.

“Change in Control” means the occurrence of any one of the following events:

(i)                    individuals who, on January 24, 2003, constitute the
Board (the “Incumbent Directors”) cease for any reason to constitute at least a
majority of the Board, provided that any person becoming a director subsequent
to January 24, 2003, whose election or nomination for election was approved by a
vote of at least two-thirds of the Incumbent Directors then on the Board (either
by a specific vote or by approval of the proxy statement of Constellation Energy
Group (the “Company”) in which such person is named as a nominee for director,
without written objection to such nomination) shall be an Incumbent Director;
provided, however, that no individual initially elected or nominated as a
director of the Company as a result of an actual or threatened election contest
with respect to directors or as a result of any other actual or threatened
solicitation of proxies by or on


--------------------------------------------------------------------------------




behalf of any person other than the Board shall be deemed to be an Incumbent
Director;

(ii)                   any “person” (as such term is defined in Section 3(a)(9)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) and as
used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act) is or becomes a
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 20% or more of the
combined voting power of the Company’s then outstanding securities eligible to
vote for the election of the Board (the “Company Voting Securities”); provided,
however, that the event described in this paragraph (ii) shall not be deemed to
be a Change in Control by virtue of any of the following acquisitions:  (A) by
the Company or any corporation with respect to which the Company owns a majority
of the outstanding shares of common stock or has the power to vote or direct the
voting of sufficient securities to elect a majority of the directors (a
“Subsidiary Company”), (B) by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any Subsidiary Company, (C) by any
underwriter temporarily holding securities pursuant to an offering of such
securities, (D) pursuant to a Non-Qualifying Transaction (as defined in
paragraph (iii)), or (E) pursuant to any acquisition by Plan participant or any
group of persons including Plan participant (or any entity controlled by Plan
participant or any group of persons including Plan participant);

(iii)                  consummation of a merger, consolidation, statutory share
exchange or similar form of corporate transaction involving the Company or any
of its Subsidiary Companies, (a “Business Combination”), unless immediately
following such Business Combination:  (A) more than 60% of the total voting
power of (x) the corporation resulting from such Business Combination (the
“Surviving Corporation”), or (y) if applicable, the ultimate parent corporation
that directly or indirectly has beneficial ownership of at least 95% of the
voting securities eligible to elect directors of the Surviving Corporation (the
“Parent Corporation”), is represented by Company Voting Securities that were
outstanding immediately prior to such Business Combination (or, if applicable,
is represented by shares into which such Company Voting Securities were
converted pursuant to such Business Combination), and such voting power among
the holders thereof is in substantially the same proportion as the voting power
of such Company Voting Securities among the holders thereof immediately prior to
the Business Combination, (B) no person (other than any employee benefit

2


--------------------------------------------------------------------------------




plan (or related trust) sponsored or maintained by the Surviving Corporation or
the Parent Corporation), is or becomes the beneficial owner, directly or
indirectly, of 20% or more of the total voting power of the outstanding voting
securities eligible to elect directors of the Parent Corporation (or, if there
is no Parent Corporation, the Surviving Corporation) and (C) at least a majority
of the members of the board of directors of the Parent Corporation (or, if there
is no Parent Corporation, the Surviving Corporation) following the consummation
of the Business Combination were Incumbent Directors at the time of the Board’s
approval of the execution of the initial agreement providing for such Business
Combination (any Business Combination which satisfies all of the criteria
specified in (A), (B), and (C) above shall be deemed to be a “Non-Qualifying
Transaction”); or

(iv)                  the stockholders of the Company approve a plan of complete
liquidation or dissolution of the Company, or the consummation of a sale of all
or substantially all of the Company’s assets.

Notwithstanding the foregoing, a Change in Control of the Company shall not be
deemed to occur solely because any person acquires beneficial ownership of more
than 20% of the Company Voting Securities as a result of the acquisition of
Company Voting Securities by the Company which reduces the number of Company
Voting Securities outstanding; provided, that if after such acquisition by the
Company such person becomes the beneficial owner of additional Company Voting
Securities that increases the percentage of outstanding Company Voting
Securities beneficially owned by such person, a Change in Control of the Company
shall then occur.

“Committee” means the Compensation Committee of the Board.

“Common Stock” means the common stock, without par value, of Constellation
Energy Group.

“Compensation” means any Annual Retainer and meeting fees payable by
Constellation Energy Group to a participant in his/her capacity as a Director. 
Compensation excludes expense reimbursements paid by Constellation Energy Group
to a participant in his/her capacity as a Director.

“Constellation Energy Group” means Constellation Energy Group, Inc., a Maryland
corporation, or its successor.

3


--------------------------------------------------------------------------------




“Deferred Cash Compensation” means any cash Compensation that is voluntarily
deferred by a participant pursuant to Section 6.

“Director” means a member of the Board who is not an employee of Constellation
Energy Group or any of its subsidiaries/ affiliates.

“Disability” or “Disabled” means that the Plan Administrator has determined that
the participant is unable to fulfill his/her responsibilities of Board
membership because of illness or injury.  For purposes of this Plan, a
participant’s eligibility to participate shall be deemed to have terminated on
the date he/she is determined by the Plan Administrator to be Disabled.

“Earnings” means, with respect to the Cash Account, hypothetical interest
credited to the Cash Account.

“Earnings” means, with respect to the Stock Account, hypothetical dividends
credited to the Stock Account.

“Fair Market Value” means, as of any specified date, the average closing price
of a share of Common Stock, reported in “New York Stock Exchange Composite
Transactions” as published in the Eastern Edition of The Wall Street Journal
averaged for the most recent 20 days during which Common Stock was traded on the
New York Stock Exchange (including such valuation date if a trading date).

“Plan Accounts” means a participant’s Cash Account and/or Stock Account.  The
maintenance of Plan Accounts is for bookkeeping purposes only.

“Plan Administrator” means, as set forth in Section 3, the Board.

“Stock Account” means an account by that name established pursuant to
Section 8.  The maintenance of Stock Accounts is for bookkeeping purposes only.

“Stock Unit(s)” means the share equivalents credited to a Participant’s Stock
Account pursuant to Section 8.  The use of Stock Units is for bookkeeping
purposes only; the Stock Units are not actual shares of Common Stock. 
Constellation Energy Group will not reserve or otherwise set aside any Common
Stock for or to any Stock Account.

4


--------------------------------------------------------------------------------




3.                                       Plan Administration.

(i)                    Plan Administrator - The Plan is administered by the
Board, who has sole authority to interpret the Plan, and, in general, to make
all other determinations advisable for the administration of the Plan to achieve
its stated objective.  Decisions by the Plan Administrator shall be final and
binding upon all persons for all purposes.  The Plan Administrator shall have
the power to delegate all or any part of its non-discretionary duties to one or
more designees, and to withdraw such authority, by written designation.

(ii)                     Amendment - This Plan may be amended from time to time
or suspended or terminated at any time, at the written direction of the Plan
Administrator.  However, amendments required to keep the Plan in compliance with
applicable laws and regulations may be made by the Vice President — Human
Resources of Constellation Energy Group (or other vice president succeeding to
that function) on advice of counsel.  Nothing herein creates a vested right.

(iii)                    Indemnification - The Plan Administrator (and its
designees), Chairman of the Board, Chief Executive Officer, President, and Vice
President-Human Resources of Constellation Energy Group and all other employees
of Constellation Energy Group or its subsidiaries/affiliates whose assigned
duties include matters under the Plan, shall be indemnified by Constellation
Energy Group or its subsidiaries /affiliates or from proceeds under insurance
policies purchased by Constellation Energy Group or its subsidiaries/affiliates,
against any and all liabilities arising by reason of any act or failure to act
made in good faith pursuant to the provisions of the Plan, including expenses
reasonably incurred in the defense of any related claim.

4.                                       Eligibility and Participation.

(i)                    Mandatory participation - A Director, at the discretion
of the Board, may be required at such times designated by the Board to
participate in this Plan with respect to the receipt of all or part of his/her
Compensation in the form of Stock Units under Section 5 of the Plan.

(ii)                   Voluntary participation - A Director is eligible to
participate in the Plan by electing to defer all or certain portions of the
participant’s Compensation, that is payable in cash, under Section 6 of the
Plan, while so classified.

5


--------------------------------------------------------------------------------




(iii)                  Termination of participation - Eligibility to participate
shall terminate on the date the participant ceases to be a Director. 
Notwithstanding termination of eligibility, such person with Plan Accounts will
remain a participant of the Plan, solely for purposes of the administration of
existing Plan Accounts, and no additional Stock Units will be granted and no
further deferrals of cash Compensation under the Plan will be permitted.

5.                                       Mandatory Stock Units.  To the extent
designated from time to time by the Board as set forth in Section 4(i), the
Stock Account of a participant will be credited on January 1 of each applicable
calendar year with Stock Units equal to the number of shares of Common Stock
(including fractions of a share) that could have been purchased, with the
applicable percentage (as designated by the Board) of the participant’s Annual
Retainer for such calendar year, at Fair Market Value on January 1.

If a participant initially becomes a Director during such applicable calendar
year, the Stock Account of the participant for such calendar year will be
credited, on the date that is the first day of the calendar month after the
participant initially becomes a Director, with Stock Units equal to the number
of shares of Common Stock (including fractions of a share) that could have been
purchased at Fair Market Value on such date, with an amount equal to (i) the
applicable percentage (as designated by the Board) of the participant’s Annual
Retainer multiplied by (ii) a fraction the numerator of which is the number of
calendar months in the calendar year on and after the date the participant
initially becomes a Director (counting a partial month as a full month), and the
denominator of which is 12.

The Stock Account will be maintained pursuant to Section 8.

6.                                       Cash Compensation Deferral Election.  A
participant may elect to defer none, all, fifty percent (50%), or seventy-five
percent (75%) of his/her other Compensation that is payable in cash (i.e., one
hundred percent (100%) of all other Compensation that is not subject to any
mandatory Stock Units). A participant’s cash Compensation deferral election with
respect to the Annual Retainer shall specify whether the deferred Annual
Retainer is to be credited to the Cash Account or to the Stock Account.  All
other Cash Compensation that a participant elects to defer will be credited to
the Cash Account.

Such election shall be made by written notification to the Vice President-Human
Resources of Constellation Energy Group

6


--------------------------------------------------------------------------------




(or other vice president succeeding to that function).  Such election shall be
made prior to the calendar year during which the applicable cash Compensation is
payable, and shall be effective as of the first day of such calendar year.  If a
participant initially becomes a Director during a calendar year, the election
for such calendar year must be made within thirty (30) calendar days after the
date the participant initially becomes a Director, and shall be effective with
respect to Compensation earned after the date the election is received by the
Vice President-Human Resources of Constellation Energy Group (or other vice
president succeeding to that function).  Elections under this Section shall
remain in effect for all succeeding calendar years until revoked.  Elections may
be revoked by written notification to the Vice President-Human Resources of
Constellation Energy Group (or other vice president succeeding to that
function), and shall be effective as of the first day of the calendar year
following the calendar year during which the revocation is received by such Vice
President.

Notwithstanding anything herein contained to the contrary, the Plan
Administrator shall have the right in its sole discretion to permit a
participant to defer other percentages of his/her Annual Retainer and/or other
Compensation that is payable in cash.

7.                                       Cash Accounts.  The Board may specify
that cash Compensation that consists of the Annual Retainer that a participant
has elected to defer into the Cash Account is credited to the participant’s Cash
Account on January 1 (or if later, the first day of the first month after the
participant becomes a Director).  All other cash Compensation that a participant
has elected to defer is credited to the participant’s Cash Account on each date
such cash Compensation would otherwise have been paid to the Director.  A
participant’s Cash Account shall be credited with earnings at the rate earned by
the T. Rowe Price Stable Value Fund under the Constellation Energy Group, Inc.
Employee Savings Plan, or such other fund as shall replace this fund in the
Constellation Energy Group, Inc. Employee Savings Plan from time to time, and
computed in the same manner as under such plan.  Earnings are credited to the
Cash Account commencing on the date the applicable Deferred Cash Compensation is
credited to the Cash Account.  If a participant ceases to be a Director prior to
December 31 of any calendar year, the participant will forfeit a pro-rated
amount of the Annual Retainer that was credited to the Cash Account during the
calendar year.  The amount forfeited shall equal the Annual Retainer amount
credited during the calendar year times a

7


--------------------------------------------------------------------------------




fraction, the numerator of which is the number of full calendar months in the
calendar year after the participant’s Board membership ceased, and the
denominator of which is 12 (or, for a participant who became a Director during
the calendar year, the number of months during the calendar year after the
participant became a Director (including the month Board membership commenced).

8.                                       Stock Accounts.  The Board may specify
that cash Compensation that consists of the Annual Retainer that a participant
has elected to defer into the Stock Account is credited to the participant’s
Stock Account on January 1 (or if later, the first day of the first month after
the participant becomes a Director).  A participant’s Stock Account shall be
credited with Stock Units equal to the number of shares of Common Stock
(including fractions of a share) that could have been purchased with such
Deferred Cash Compensation, at Fair Market Value on such date.  Grants of
mandatory Stock Units are credited to the Stock Account as set forth in Section
5.

If a participant ceases to be a Director prior to December 31 of any calendar
year, the participant will forfeit a pro-rated amount of the Annual Retainer
that was credited to the Stock Account during the calendar year.  The amount
forfeited shall equal the Annual Retainer amount credited during the calendar
year times a fraction, the numerator of which is the number of full calendar
months in the calendar year after the participant’s Board membership ceased, and
the denominator of which is 12 (or, for a participant who became a Director
during the calendar year, the number of months during the calendar year after
the participant became a Director (including the month Board membership
commenced)).

As of any dividend distribution date for the Common Stock, the participant’s
Stock Account shall be credited with additional Stock Units equal to the number
of shares of Common Stock (including fractions of a share) that could have been
purchased, at the closing price of a share of Common Stock on such date as
reported in “New York Stock Exchange Composite Transactions” as published in the
Eastern Edition of The Wall Street Journal, with the amount which would have
been paid as dividends on that number of shares (including fractions of a share)
of Common Stock which is equal to the number of Stock Units then credited to the
participant’s Stock Account.

In the event of any change in the outstanding shares of Common Stock by reason
of any stock dividend or split,

8


--------------------------------------------------------------------------------




recapitalization, combination or exchange of shares or other similar changes in
the Common Stock, then appropriate adjustments shall be made in the number of
Stock Units in each participant’s Stock Account.  Such adjustments shall be made
effective on the date of the change related to the Common Stock.

9.                                       Distributions of Plan Accounts. 
Distributions of Plan Accounts shall be made in cash only, from the general
assets of Constellation Energy Group.

A participant may elect (by notification in the form and manner established by
the Vice President-Human Resources of Constellation Energy Group (or other vice
president succeeding to that function) from time to time) to begin distributions
(i) in the calendar year following the calendar year that eligibility to
participate terminates, (ii) in the calendar year following the calendar year in
which a participant attains age 70, if later, or (iii) any calendar year between
(i) and (ii).  Such election must be made prior to the end of the calendar year
in which eligibility to participate terminates.  Alternatively, a participant
who reaches age 70 while still a Director may elect to begin distributions, in
the calendar year following the calendar year that the participant reaches age
70, of amounts in his/her Plan Accounts as of the end of the calendar year the
participant reaches age 70.  Such election must be made prior to the end of the
calendar year in which the participant reaches age 70, and a distribution
election to receive any subsequently deferred amounts beginning in the calendar
year following the calendar year that eligibility to participate terminates,
must be made prior to the end of the calendar year in which eligibility to
participate terminates.

A participant may elect (by notification in the form and manner established by
the Vice President-Human Resources of Constellation Energy Group (or other vice
president succeeding to that function) from time to time) to receive
distributions in a single payment or in annual installments during a period not
to exceed fifteen years.  The single payment or the first installment payment,
whichever is applicable, shall be made within the first sixty (60) calendar days
of the calendar year elected for distribution.  Subsequent installments, if any,
shall be made within the first sixty (60) calendar days of each succeeding
calendar year until the participant’s Plan Accounts have been paid out.

9


--------------------------------------------------------------------------------




In the event applicable elections are not timely made, a participant shall
receive a distribution in a single payment within the first sixty (60) calendar
days of the calendar year following the calendar year that eligibility to
participate terminates.

Earnings are credited to the Cash Account through the date of distribution, and
amounts held for installment payments shall continue to be credited with
Earnings.  The value of the Cash Account that is payable in cash on the date of
the single payment distribution is equal to the balance in the Cash Account on
the date that is no earlier than five (5) calendar days prior to the day of such
distribution (“Distribution Valuation Date”).  The amount of any cash
distribution to be made in installments from the Cash Account will be determined
by multiplying (i)  the balance in such Cash Account on the Distribution
Valuation Date by (ii)  a fraction, the numerator of which is one and the
denominator of which is the number of installments in which distributions remain
to be made (including the current distribution).

If a participant dies or becomes Disabled, the entire unpaid balance of his/her
Plan Accounts shall be paid to the beneficiary(ies) designated by the
participant by notification in the form and manner established by the Vice
President-Human Resources of Constellation Energy Group (or other vice president
succeeding to that function) from time to time or, if no designation was made,
in the event of death, to the estate of the participant, and in the event of
Disability, to the participant.  Payment shall be made within sixty (60)
calendar days after notice of death or Disability is received by such Vice
President, unless prior to the participant’s death or Disability, the
participant elected (in the form and manner established by the Vice
President-Human Resources of Constellation Energy Group (or other vice president
succeeding to that function) from time to time) a delayed and/or installment
distribution option for such beneficiary(ies); provided, however that (i) such a
distribution option election shall be effective only if the value of the
participant’s Plan Accounts is more than $50,000 on the date of the
participant’s death or Disability; and (ii) the final distribution must be made
to such beneficiary(ies) no later than 15 years after the participant’s death or
Disability.  After the end of the calendar year that a participant’s eligibility
to participate terminates, a distribution option election for a particular
beneficiary is irrevocable; provided, however, that the participant may make a
distribution option election for a new beneficiary who is initially designated
after the

10


--------------------------------------------------------------------------------




participant’s eligibility to participate terminates, and such election is
irrevocable with respect to the new beneficiary.

The value of the Stock Account, which is equal to the number of Stock Units in
the Stock Account multiplied by the Fair Market Value on the date of the
participant’s death or Disability, is transferred to the Cash Account on such
date.  Earnings are credited to the Cash Account through the date of
distribution, and amounts held for installment payments shall continue to be
credited with Earnings.  The value of the Cash Account that is payable in cash
on the date of the single payment distribution is equal to the balance in the
Cash Account on the date that is no earlier than five (5) calendar days prior to
the day of such distribution (“Beneficiary Distribution Valuation Date”).  The
amount of any cash distribution to be made in installments from the Cash Account
will be determined by multiplying (i) the balance in such Cash Account on the
Beneficiary Distribution Valuation Date by (ii) a fraction, the numerator of
which is one and the denominator of which is the number of installments in which
distributions remain to be made (including the current distribution).

Upon the death of a participant’s beneficiary for whom a delayed and/or
installment distribution option was elected, the entire unpaid balance of the
participant’s Cash Account shall be paid to the beneficiary(ies) designated by
the participant’s beneficiary by notification in the form and manner established
by the Vice President-Human Resources of Constellation Energy Group (or other
vice president succeeding to that function) from time to time or, if no
designation was made, to the estate of the participant’s beneficiary.  Payment
shall be made within sixty (60) calendar days after notice of death is received
by such Vice President.  The value of the Cash Account that is payable in cash
is equal to the balance in the Cash Account on the date that is no earlier than
five (5) calendar days prior to the day of such distribution.

Notwithstanding anything herein contained to the contrary, the Plan
Administrator shall have the right in its sole discretion to (i) vary the manner
and timing of distributions of a participant or beneficiary entitled to a
distribution under this Section 9, and may make such distributions in a single
payment or over a shorter or longer period of time than that elected by a
participant; and (ii) vary the period during which the closing price of Common
Stock is referenced to determine the value of the Stock Account that is
transferred to the Cash Account on the

11


--------------------------------------------------------------------------------




date on which the participant’s eligibility to participate terminates.  Any
affected participants will not participate in exercising such discretion.

10.                                 Beneficiaries. A participant shall have the
right to designate, change or rescind a beneficiary(ies) who is to receive a
distribution(s) pursuant to Section 9 in the event of the death or Disability of
the participant.  A participant’s beneficiary(ies) for whom a delayed and/or
installment distribution option was elected shall have the right to designate a
beneficiary(ies) who is to receive a distribution pursuant to Section 9 in the
event of the death of the participant’s beneficiary(ies).

Any designation, change or recision of the designation of beneficiary shall be
made by notification in the form and manner established by the Vice
President-Human Resources of Constellation Energy Group (or other vice president
succeeding to that function) from time to time.  The last designation of
beneficiary received by such Vice President shall be controlling over any
testamentary or purported disposition by the participant (or, if applicable, the
participant’s beneficiary(ies)), provided that no designation, recision or
change thereof shall be effective unless received by such Vice President prior
to the death or Disability (whichever is applicable) of the participant (or, if
applicable, the death of the participant’s beneficiary(ies)).

If the designated beneficiary is the estate, or the executor or administrator of
the estate, of the participant (or, if applicable, the participant’s
beneficiary(ies)), a distribution pursuant to Section 9 may be made to the
person(s) or entity (including a trust) entitled thereto under the will of the
participant (or, if applicable, the participant’s beneficiary(ies)), or, in the
case of intestacy, under the laws relating to intestacy.

11.                                 Valuation of Plan Accounts.  The Plan
Administrator shall cause the value of a participant’s Plan Accounts to be
determined and reported to Constellation Energy Group and the participant at
least once per year as of the last business day of the calendar year.  The value
of the Stock Account will equal the number of Stock Units in the Stock Account
multiplied by the closing price of a share of Common Stock on the last business
day of the calendar year as reported in “New York Stock Exchange Composite
Transactions” as published in the Eastern Edition of The Wall Street Journal. 
The value of the Cash Account will equal the

12


--------------------------------------------------------------------------------




balance in the Cash Account on the last business day of the calendar year.

12.                                 Withdrawals.  No withdrawals of Plan
Accounts may be made, except a participant may at any time request a hardship
withdrawal from his/her Plan Accounts if he/she has incurred an unforeseeable
financial emergency.  An unforeseeable financial emergency is defined as severe
financial hardship to the participant resulting from a sudden and unexpected
illness or accident of the participant (or of his/her dependents), loss of the
participant’s property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the participant.  The need to send a child to college or the desire to purchase
a home are not considered to be unforeseeable emergencies.  The circumstance
that will constitute an unforeseeable emergency will depend upon the facts of
each case.

A hardship withdrawal will be permitted by the Plan Administrator only as
necessary to satisfy an immediate and heavy financial need.  A hardship
withdrawal may be permitted only to the extent reasonably necessary to satisfy
the financial need.  Payment may not be made to the extent that such hardship is
or may be relieved (i) through reimbursement or compensation by insurance or
otherwise, (ii) by liquidation of the participant’s assets, to the extent the
liquidation of such assets would not itself cause severe financial hardship, or
(iii) by cessation of deferrals under the Plan.

The request for hardship withdrawal shall be made by notification in the form
and manner established by the Plan Administrator from time to time.  Such
hardship withdrawal will be permitted only with approval of the Plan
Administrator.  The participant will receive a lump sum payment after the Plan
Administrator has had reasonable time to consider and then approve the request.

The value of the Stock Account for purposes of processing a hardship cash
withdrawal is equal to the number of Stock Units in the Stock Account multiplied
by the Fair Market Value on the date on which the hardship withdrawal is
processed.  The value of the Cash Account for purposes of processing a hardship
cash withdrawal is equal to the balance in the Cash Account on the date on which
the hardship withdrawal is processed.

13.                                 Change in Control.  The terms of this
Section 13 shall immediately become operative, without further action or

13


--------------------------------------------------------------------------------




consent by any person or entity, upon a Change in Control, and once operative
shall supersede and control over any other provisions of this Plan.  Upon the
occurrence of a Change in Control followed within one year of the date of such
Change in Control by the participant’s cessation of Board membership for any
reason, such participant shall be paid the value of his/her Plan Accounts in a
single, lump sum cash payment.  The value of the Stock Account, which is equal
to the number of Stock Units in the Stock Account multiplied by the Fair Market
Value on the date of the participant’s cessation of Board membership, is
transferred to the Cash Account on such date.  Earnings are credited to the Cash
Account through the date of distribution.  The value of the Cash Account that is
payable in cash on the date of the single lump sum cash payment is equal to the
balance in the Cash Account on the date that is no earlier than five (5)
calendar days prior to the day of such distribution.  Such payment shall be made
as soon as practicable, but in no event later than thirty (30) calendar days
after the date of the participant’s cessation of Board membership.  On or after
a Change in Control, no action, including, but not by way of limitation, the
amendment, suspension or termination of the Plan, shall be taken which would
affect the rights of any participant or the operation of this Plan with respect
to the balance in the participant’s Plan Accounts.

14.                                 Withholding.  Constellation Energy Group may
withhold to the extent required by law all applicable income and other taxes
from amounts deferred or distributed under the Plan.

15.                                 Copies of Plan Available.  Copies of the
Plan and any and all amendments thereto shall be made available to all
participants during normal business hours at the office of the Plan
Administrator.

16.                                 Miscellaneous.

(i)                    Inalienability of benefits - Except as may otherwise be
required by law or court order, the interest of each participant or beneficiary
under the Plan cannot be sold, pledged, assigned, alienated or transferred in
any manner or be subject to attachment or other legal process of whatever
nature; provided, however, that any applicable taxes may be withheld from any
cash benefit payment made under this Plan.

(ii)                   Controlling law - The Plan and its administration shall
be governed by the laws of the State of Maryland, except to the extent preempted
by federal law.

14


--------------------------------------------------------------------------------




(iii)                                                       Gender and number -
A masculine pronoun when used herein refers to both men and women and words used
in the singular are intended to include the plural, and vice versa, whenever
appropriate.

(iv)                  Titles and headings - Titles and headings to articles and
sections in the Plan are placed herein solely for convenience of reference and
in any case of conflict, the text of the Plan rather than such titles and
headings shall control.

(v)                   References to law - All references to specific provisions
of any federal or state law, rule or regulation shall be deemed to also include
references to any successor provisions or amendments.

(vi)                  Funding and expenses - Benefits under the Plan are not
vested or funded, and shall be paid out of the general assets of Constellation
Energy Group.  To the extent that any person acquires a right to receive
payments from Constellation Energy Group under this Plan, such rights shall be
no greater than the right of any unsecured general creditor of Constellation
Energy Group.  The expenses of administering the Plan will be borne by
Constellation Energy Group.

(vii)                 Not a contract - Participation in this Plan shall not
constitute a contract of employment or Board membership between Constellation
Energy Group and any person and shall not be deemed to be consideration for, or
a condition of, continued employment or Board membership of any person.

(viii)                Successors - In the event Constellation Energy Group
becomes a party to a merger, consolidation, sale of substantially all of its
assets or any other corporate reorganization in which Constellation Energy Group
will not be the surviving corporation or in which the holders of the common
stock of Constellation Energy Group will receive securities of another
corporation (in any such case, the “New Company”), then the New Company shall
assume the rights and obligations of Constellation Energy Group under this Plan.

15


--------------------------------------------------------------------------------




Constellation Energy Group, Inc.
Deferred Compensation Plan
For Non-Employee Directors

Addendum

The Board of Directors of Constellation Energy Group, Inc. has authorized an
amendment to the Constellation Energy Group, Inc. Deferred Compensation Plan for
Non-Employee Directors, to be made effective January 1, 2005, to allow
non-employee directors to defer all of their restricted stock award into
deferred stock units.  The amount deferred is credited to the participant’s
Stock Account on January 1 (or, if later, the first day of the first month after
the participant becomes a Director).  A participant’s Stock Account shall be
credited with Stock Units equal to the number of shares of Common Stock
(including fractions of a share) that could have been purchased with the value
of such deferred restricted stock award, at Fair Market Value on such date.

If a participant ceases to be a Director prior to December 31 of any calendar
year, the participant will forfeit a pro-rated amount of the deferred restricted
stock award that was credited to the Stock Account during the calendar year. 
The amount forfeited shall equal the amount of the deferred restricted stock
award credited during the calendar year times a fraction, the numerator of which
is the number of full calendar months in the calendar year after the
participant’s Board membership ceased, and the denominator of which is 12 (or,
for a participant who became a Director during the calendar year, the number of
months during the calendar year after the participant became a Director
(including the month Board membership commenced)).

16


--------------------------------------------------------------------------------